Appeal by the employer and insurance carrier from an award by the State Industrial Board for death benefits payable to the widow and minor child of a deceased employee. The employer was engaged in the clothing business. Decedent was employed as a traveling salesman, and his territory included a part of the State of Kentucky. In connection with this work he was furnished a car by the employer. He had no specified or fixed hours of employment, and called upon customers at all hours. While traveling from Harlan, Ky., to the hamlet of Wallins Creek he was accosted and assaulted by one Orville Rice, and killed in the ensuing struggle. The sole question raised on appeal is whether decedent was engaged in the course of his employment at the time he was killed. Appellants argue that he was not so engaged, and was on a personal errand. The State Industrial Board has found as a fact that he was engaged in the regular course of his employment. There is substantial evidence to support such finding by way of inference at least. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.